Citation Nr: 0113358	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-18 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
non-service-connected pension benefits in the amount of 
$56,717.00.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  The appellant, the veteran's wife, is the 
veteran's court-appointed guardian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the appellant's request for waiver of recovery of an 
overpayment of VA non-service-connected pension benefits in 
the amount of $56,717.00, for the period from 
February 1, 1995 through December 31, 1998.  The appellant 
and her two daughters testified at a hearing before the 
Committee at the RO in November 2000.


FINDINGS OF FACT

1.  The veteran was awarded non-service-connected pension 
benefits effective from January 8, 1995 on the basis that his 
countable annual income did not exceed the maximum annual 
limit; he was notified that it was his duty to inform the VA 
of any changes to income or assets.

2.  There is no evidence of record prior to July 1998 to show 
that the veteran or the appellant informed VA of additional 
income or assets available from January 1995.  

3.  In July 1999, based on information relating to the 
veteran and the appellant's receipt of income from interest-
bearing bank accounts, the veteran's pension award was 
terminated effective February 1, 1995, on the basis of 
excessive net worth and income, giving rise to an 
overpayment.

4.  The overpayment was created as the result of 
misrepresentation of material facts regarding the household 
income and net worth.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA non-service-
connected pension benefits in the amount of $56,717.00, for 
the period from February 1, 1995 through December 31, 1998, 
is precluded by reason of misrepresentation.  38 U.S.C.A. 
§ 5302(c) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to 
be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§§ 1.962, 3.3 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment in this case was created as a result of the 
fact that the veteran was paid VA non-service-connected 
pension benefits on the basis that his countable annual 
income and assets consisted solely of Social Security income 
when, in fact, his income, as well as net worth, was actually 
greater than what the RO had been led to believe.

A review of the record shows that the veteran's application 
for compensation or pension benefits, was signed with an 
"X" by his accredited representative and received on March 
10, 1995.  The only income reported was monthly Social 
Security benefits received by the veteran ($435.00) and the 
appellant ($490.00).  It was reported that there were no 
assets or net worth.  The address reported in the veteran's 
application was the appellant's home address.

On May 11, 1995, a judicial decree reflects that the 
veteran's wife, the appellant, was appointed his guardian.  
It was noted that the veteran had numerous illnesses and had 
been unable to care for himself or his affairs.  As the 
veteran's guardian, the appellant was authorized to receive 
"funds and monies payable to him and to pay and handle his 
monthly financial obligation until further orders" of the 
court.  

By rating action of May 1995, the veteran was awarded special 
monthly pension based on the need for aid and attendance, 
effective January 8, 1995.  The veteran was notified of this 
action by a letter dated on May 24, 1995, which was sent to 
the appellant's home address.  In that letter, the RO 
informed the veteran that he was being awarded non-service-
connected disability pension benefits in the amount of 
$261.00 per month based on countable annual income of 
$12,206.00, which was derived from Social Security income 
only.  Included with that award letter was VA Form 21-8768, 
which advised the veteran to inform VA if the income or net 
worth previously reported was incorrect.

In an Improved Pension Eligibility Verification Report, 
signed by the veteran and received on June 26, 1995, the only 
sources of income reported were monthly Social Security 
benefits for the veteran ($435.00) and the appellant 
($490.00).  For the period from June 1, 1995 through 
June 1, 1997, the assets or net worth reported was $0.  
Specifically, it was noted that there was $0 from interest-
bearing bank accounts.

In August 1995, the RO informed the veteran that it had 
amended his pension effective July 1, 1995 to reflect a 
monthly rate of $1,278.00, based on countable annual income 
of $0.  The RO noted that VA pays a pension to make up the 
difference between the countable annual income and a maximum 
annual rate of $15,345.00.  From July 1, 1995, the award was 
based on countable annual income of $0, which was determined 
by including sources of income of $5,773.00 (Social Security 
for the veteran), $6,433.00 (Social Security for the 
appellant), minus medical expenses of $19,200.00 (the 
veteran).  There were no other sources of income listed.

In a letter dated in July 1998, the RO informed the veteran 
that it proposed to reduce the monthly payments from $261.00 
to $106.00 effective February 1, 1995, because it had 
received evidence reflecting that the family income or net 
worth for 1995 was different from that previously reported.  
Specifically, the RO informed the veteran that information 
received from an Income Verification Match reflected that the 
veteran had received $390.00 in interest from Union Plantars 
Bank of Middle Tennessee, the appellant had received $306.00 
from Nationsbank of Tennessee and $2,274.00 from Union 
Plantars Bank of Middle Tennessee.  The RO noted that it was 
assuming that the receipt of interest continued and proposed 
to continue to count it for VA purposes unless statements 
from these financial institutions were submitted to reflect 
the amount received since February 1, 1995.

In response to the RO's July 1998 letter requesting 
clarification regarding the unreported unearned income in 
1995, the appellant submitted a written statement in 
August 1998, in which she indicated that the current 
household income consisted of $469.50 (veteran's Social 
Security), $576.00 (appellant's Social Security), and $129.81 
(monthly interest).  She reported that the veteran was 
residing at a nursing home and was receiving aid and 
attendance of $1,378.00 per month but that the veteran's on-
going monthly medical expenses were $1,600.00 per month 
($19,200 per year).  She noted that medical expenses for the 
veteran in 1997 averaged $1,815.00 per month/$21,780 per 
year).  The appellant requested that the unreported unearned 
income from 1995 be forgiven based on rising medical expenses 
associated with the veteran's current condition and location.  
The appellant did not submit any statements from the 
financial institutions, or dispute having received such 
interest income.

In a letter dated in September 1998, the RO informed the 
veteran that it had received information from an income 
verification match and that the RO had requested that the 
veteran send a letter from the banks in question showing the 
amount received since February 1, 1995.  The RO indicated 
that the veteran's response to the RO's July 1998 letter 
shows that the current monthly income, medical expenses, and 
unearned interest income continued.  The RO further noted 
that, since the veteran's pension award depended on the 
amount of family income, the veteran's pension was changed.  
From February 1, 1995, the veteran was entitled to $60.00 per 
month based on countable annual income of $390.00 (veteran's 
income from other sources), $5,220.00 (veteran's Social 
Security), $6,433.00 (appellant's Social Security), and 
$2,580.00 (appellant's income from other sources).  From July 
1, 1995, the veteran was entitled to $1,278.00 per month 
because the RO granted an additional allowance for aid and 
attendance.  The RO noted that based on the reported interest 
income, the RO assumed that the net worth may be over 
$50,000.  The RO requested that the veteran complete and 
return VA Form 21-0516-1 and include the amount of annual 
interest received, VA Form 21-8049, and a statement from 
Social Security showing the appellant's monthly entitlement 
since February 1, 1995.  

In a letter dated in December 1998, the RO informed the 
veteran that it had suspended his benefits since there was no 
response to the RO's September 1998 letter requesting 
additional information.  The RO indicated that the evidence 
showed that the veteran received interest income of $2,580.00 
in 1995 which reflected interest-bearing accounts worth about 
$85,000.00.  The RO indicated that, although the veteran's 
income was within the limits, the net worth appeared to be 
excessive for the pension program.  The RO informed the 
veteran that it proposed to reduce the benefits effective 
February 1, 1995 because it appeared that the veteran was 
never entitled to pension benefits because his net worth had 
been excessive.

In an Eligibility Verification Report, signed by the 
appellant and received on January 12, 1999, the appellant 
reported receiving monthly income of $475.00 (veteran's 
Social Security) and $535.00 (appellant's Social Security).  
She also reported receiving in interest and dividends the 
following amounts:  in 1998--$415.33 (veteran) and $2,205.12 
(appellant), and in 1999--$415.33 (veteran) and $2,205.12 
(appellant).  She further reported the veteran's net worth 
consisted of interest-bearing bank accounts ($10,732.89), 
stocks ($1,000), real property (not residence) ($41,738.00), 
and all other property ($14,800.00).  For herself, her net 
worth consisted of cash ($100.00), interest-bearing bank 
accounts ($13,000.00), and stocks ($25,000).  She further 
noted that the amount of unreimbursed medical expenses paid 
during 1998 was $21,780.00 and the estimated amount of 
unreimbursed medical expenses in 1999 would be the same. 

In a letter, dated in September 1999, the RO informed the 
veteran that it had determined that the veteran's corpus of 
estate determination reflected that the total amount of his 
estate was $106,270.00, which consisted of stocks 
($26,000.00), bank deposits ($23,732.00), personal property 
($41,738.00), and real estate (other than residence) 
($14,800.00).  The RO noted that the veteran's monthly 
expenses exceeded his monthly income by $971.19 but that his 
assets were sufficient to defray his living expenses during 
his life expectancy.

In July 1999, the RO informed the veteran that his award was 
being terminated due to excessive net worth.  The RO amended 
the award to $0 effective February 1, 1995.  From 
February 1, 1995, the award was based on countable annual 
income of $0 which was determined by including sources of 
income of $5,700.00 (veteran's Social Security), $390.00 
(veteran's other income), $6,996.00 (appellant's Social 
Security), and $2,580 (appellant's other income).  

In October 1999, the RO informed the veteran that a review of 
the records provided substantial evidence to support a 
finding of fraud and misrepresentation in the veteran's 
application for pension benefits.  The RO noted that on VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, dated March 7, 1995, and received on March 10, 1995, 
there were "zeros" in the spaces provided for "stock, 
bonds, bank, deposits, real estate (not residence), other 
property and total net worth."  The RO also noted that on VA 
Form 21-0516-1, Improved Pension Eligibility Verification 
Report, signed on June 20, 1995 and received on 
June 26, 1995, there were "zeros" in the spaces provided 
for total interest dividends, bank deposits, stocks, bonds, 
and real property (not your home).  Furthermore, the RO 
indicated that award letters dated on May 24, 1995 and on 
August 24, 1995, clearly showed that the only income being 
counted for the veteran and the appellant was from Social 
Security benefits.  Such award letters also advised the 
veteran of his responsibility to notify VA of the correct 
income and net worth.  The RO further indicated that a 
finding of fraud, misrepresentation, or bad faith precluded 
the granting of a waiver.  Therefore, the RO informed the 
veteran that he was free to provide any evidence to show that 
the omission of the correct income and net worth was not a 
deliberate intent to obtain benefits to which he was not 
entitled.

In a written statement of November 1999, the appellant 
indicated that the overpayment of $56,717.00 was not the 
fault of the appellant or the veteran.  She indicated that 
the March 7, 1995 application was prepared and signed by the 
veteran's representative while the veteran was a patient in a 
VA Medical Center.  She also noted that the June 20, 1995 VA 
Form 21-0516-1, Eligibility Verification Report, was prepared 
at the Tennessee Veterans Home without her or her daughters' 
knowledge.  Finally, she noted that there was no intention of 
fraud, misrepresentation, or bad faith in the application for 
pension benefits or the creation of the overpayment.

In her VA Form 20-5655, Financial Status Report, received on 
September 9, 1999, the appellant reported monthly income of 
$469.00 (veteran's Social Security), $535.00 (appellant's 
Social Security), and $225.96 (appellant's interest on 
savings), which totaled $1,229.96.  She reported monthly 
expenses of rent or mortgage ($0), food ($250.00), utilities 
and heat ($135.00), car insurance ($14.00), gasoline 
($80.00), church ($20.00), clothing ($50.00), property taxes 
($45.35), property insurance ($23.42), Middle Tennessee 
Veterans Home ($1,929.62), home doctor ($50.00), attorney 
fees ($22.00), and clerk/master fee ($4.00), which she 
reported totaled $2,623.39.  Furthermore, she listed assets 
of cash in a bank ($61,000.00), cash on hand ($20.00), a 1990 
Cutlass Oldsmobile automobile, and real estate owned 
($56,538.00).

In January 2000, the Committee denied the appellant's request 
for a waiver.  The Committee noted that the veteran failed to 
disclose the correct income and net worth in 1995.  The 
Committee noted that all notices concerning the award of 
benefits and adjustments to such benefits, as well as any 
notices concerning the accurate and timely reporting of 
income and net worth, were sent to the veteran at the 
appellant's home address.  Therefore, the appellant should 
have known or could easily have learned that the veteran's 
income and net worth had not been reported accurately to VA.  
The RO determined that, based on evidence of fraud, 
misrepresentation, or bad faith, the request for waiver of 
overpayment must be denied.

At a hearing before the Committee at the RO, the appellant's 
representative indicated that she was a victim of 
circumstance because she did not fully understanding the 
pension system and that a collection of the waiver would 
create an undue hardship for the veteran and herself.  She 
testified that, on March 3, 1995, she was not aware that the 
veteran had filed for disability pension, and that she did 
not recall when she had received notification from VA that 
the veteran's disability pension had been approved.  She 
further testified that she became aware of the overpayment in 
December 1998, when she got a letter from the Debt Management 
Center. 

In a November 2000 VA Form 20-5655, Financial Status Report, 
the appellant reported that monthly income of $486.00 
(veteran's Social Security), $548.00 (appellant's Social 
Security), and $183.06 (appellant's other income).  She 
reported monthly expenses totaling $2,935.53.  Furthermore, 
she listed assets of cash in a bank ($37,860.54), cash on 
hand ($100.00), a 1990 Cutlass Oldsmobile automobile (worth 
$1,500.00), and real estate owned ($56,538.00), which she 
totaled as $95,998.54.

Initially, the Board must determine whether the debt was 
properly created.  For an improper creation of the 
overpayment, there would have to be evidence that the veteran 
was legally entitled to the pension benefits paid to him 
during the overpayment period; or if he was not legally 
entitled to the pension benefits paid, then it must be shown 
that VA was solely responsible for the erroneous payment of 
excess benefits.  In that regard, it should be noted that 
entitlement to non-service-connected disability pension 
exists if a appellant served in the active military, naval or 
air service for 90 days or more during a period of war; is 
permanently and totally disabled from non-service-connected 
disability not due to the appellant's own willful misconduct; 
and meets the net worth requirements and has an annual income 
not in excess of the applicable maximum annual pension rate.  
38 C.F.R. § 3.3(a)(3) (2000).  Payments of any kind from any 
source shall be counted as income for the calendar year in 
which received unless specifically excluded.  38 C.F.R. 
§ 3.251(b) (2000).

Payments of any kind and from any source are countable income 
for determining eligibility for VA pension benefits, unless 
specifically excluded by law.  38 U.S.C.A. § 1521(b) (West 
1991); 38 C.F.R. § 3.271(a) (2000).  A person who is 
receiving pension benefits is required to report to the VA in 
writing any material change or expected change in his or her 
income, net worth, or other circumstance that affects the 
payment of benefits.  38 U.S.C.A. § 1506 (West 1991); 
38 C.F.R. §§ 3.277, 3.660 (2000).  Overpayments created by 
the retroactive discontinuance of pension benefits will be 
subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3) 
(2000).

As noted above, the veteran was paid non-service-connected 
benefits from February 1, 1995 through December 1998 on the 
basis that his countable annual income was not in excess of 
the maximum annual limit during the time in question, and 
that his net worth was not excessive.  However, he and the 
appellant in fact had additional net worth and monthly income 
in the form of interest, which they had received since 
February 1, 1995, but did not report until August 1998, 
leading to the creation of the overpayment.

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  A debtor's conduct is deemed to 
constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government." 38 C.F.R. § 1.965(b)(2) (2000).  A debtor 
exhibits lack of good faith where the debtor's conduct shows 
an "absence of an honest intention to abstain from taking 
unfair advantage of the...Government." 38 C.F.R. 
§ 1.965(b)(3) (2000). 

If misrepresentation is involved, the misrepresentation must 
be more than non-willful or mere inadvertence.  38 C.F.R. 
§ 1.962(b).  In order to establish fraud or 
misrepresentation, a Committee must determine that there was 
a willful misrepresentation of a material fact, or the 
willful failure to disclose a material fact, with the intent 
of obtaining or retaining, or assisting an individual to 
obtain or retain, eligibility for VA benefits.  Id.  

In reviewing the evidence of record, the Board concludes that 
the evidence supports the conclusion that the pension benefit 
was obtained through a misrepresentation of material facts by 
failing to disclose certain net worth and the receipt of 
income from interest-bearing bank accounts since 
February 1995.  The appellant has been the veteran's court-
appointed guardian since May 11, 1995 and claims that she was 
unaware of information provided to the RO from either the 
veteran's representative or nursing home regarding income or 
net worth.  Nevertheless, there is no evidence to show that 
the appellant did not receive all correspondence from VA 
informing her that the veteran was being awarded pension 
benefits subject to certain income and net worth limitations.  
In addition, since the appellant was the veteran's court-
appointed guardian since May 11, 1995, she had the 
responsibility to handle the veteran's affairs, which 
included dealing with his VA pension award.  The record shows 
that there was an obvious failure to report income that 
caused the overpayment, and the weight of the evidence 
establishes that the failure to report income was more than a 
non-willful act or mere inadvertence.  Id.  

In this regard, the Board recognizes that, from the 
March 10, 1995 application for compensation or pension until 
the RO's July 1998 letter informing the veteran that an 
Income Verification Match reflected additional interest 
income, neither the appellant nor the veteran had reported 
receiving income other than from Social Security.  The 
appellant failed to report any interest income or disclose 
the correct net worth until August 1998 in response to the 
RO's discovery that the veteran had received additional 
income.  In addition, it was only after the RO discovered in 
July 1998 that the veteran had substantially more interest 
income since February 1995 than he or the appellant earlier 
reported, that it terminated the veteran's non-service-
connected pension award in July 1999.  The appellant, through 
letters addressed to the veteran, was reminded by the RO in 
correspondence regarding the award letters since May 1995 
that the veteran's pension award was based on income and net 
worth limitations and that any change in such income or net 
worth must be reported promptly to VA.  Despite the 
appellant's knowledge of the need to report income and net 
worth accurately and in a timely manner, the amounts were 
underreported and thereby the veteran continued to receive 
pension benefits to which he was not entitled.  Furthermore, 
by failing to report the correct income or net worth until 
after the RO discovered the additional income in August 1998, 
the appellant's actions strongly suggest that her failure to 
report total income and net worth since 1995 was not 
unintentional, but was calculated.

As noted above, the appellant knew of her duty to report the 
veteran's income, and she knew the consequences of failing to 
report accurately income and assets.  She allowed the RO to 
believe that the sole income received was from Social 
Security until August 1998, when she finally disclosed the 
correct income and net worth.  This is a strong indication 
that her failure to report the full extent of income and 
assets in 1995 was not inadvertent and that she intended to 
continue in the misrepresentation of income and assets in 
order to allow the veteran to retain the pension benefits to 
which he was not entitled.  The Board notes that the 
appellant had numerous opportunities since receiving the 
May 1995 notice of award to contact VA with information of 
the true income and net worth.  Although applications may 
have been filled out inaccurately by either the veteran's 
representative or nursing home without her knowledge, the 
appellant was sent award letters from the RO reflecting an 
inaccurate amount of income and net worth based on such 
applications.  Therefore, based on the evidence that the 
appellant was the veteran's guardian and in receipt of 
letters from the RO since May 1995, the appellant had 
knowledge that such misrepresentation or failure to report 
the correct income or net worth would result in the erroneous 
award or retention of VA benefits.  She had adequate time to 
correct the information, but she never informed VA of the 
correct information and instead allowed VA to believe that 
they received less income and had less net worth than they 
actually did.  This omission led to the creation of the 
overpayment.  Under these circumstances, the Board finds that 
the preponderance of the evidence is against the claim for a 
waiver of recovery.  The evidence supports a finding of 
misrepresentation in the creation of the overpayment.  
38 U.S.C.A. § 5302(c).

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and her representative were 
notified in the statement of the case issued in July 2000 of 
the provisions of law relied on, the facts developed in the 
case, and of the reasoning used in reaching a decision on the 
issue in this case.  In addition, the appellant was provided 
with an opportunity to give testimony at a hearing before the 
Committee at the RO in November 2000.  The transcript of that 
hearing is of record and has been 

reviewed.  Throughout the appeal, the appellant was given the 
opportunity to provide additional evidence concerning the 
issue on appeal.  She has submitted numerous written 
statements and provided testimony in support of the claim.  
The Board notes that information from financial institutions 
reflecting the interest earned in 1995 had been requested by 
the RO.  Although the appellant has been given ample 
opportunity to submit such statements, she has declined to do 
so and, in fact, has not denied receiving such as interest.  
In other words, the appellant has conceded receiving the 
additional income and of the continued receipt of such 
interest income.  Moreover, she has not identified any other 
sources of relevant documentation that could aid in the 
resolution of this appeal.  Further development does not seem 
to be possible and it thus falls to the Board to address this 
case on the merits, which it has done.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1361 (1998) (Board has fact-finding authority to assess 
the quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Waiver of recovery of an overpayment of VA non-service-
connected pension benefits in the amount of $56,717.00 is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

